lN THE SUPREME COURT OF PENNSYLVAN|A

|n the |\/|atter of : No. 154 DB 2016 (No. 94 RST 2016)

JA|\/|ES H. P|CKER|NG, JR. : AttOrney RegistratiOn NO. 54050

PET|T|ON FOR RE|NSTATE|\/|ENT .
FRO|\/| AD|\/||N|STRAT|VE SUSPENS|ON : (Phi|ade|phia)

ORDER

PER CUR|AM

AND NOW, this 30th day of December, 2016, the Report and Recommendation
of Discip|inary Board |\/|ember dated Decemeber 20, 2016, is approved and it is
ORDERED that James H. Pickering, Jr., who has been on Administrative Suspension,
has never been suspended or disbarred, and has demonstrated that he has the moral
qualifications, competency and learning in law required for admission to practice in the
Commonwea|th, sha|| be and is, hereby reinstated to active status as a member of the
Bar of this Commonwea|th. The expenses incurred by the Board in the investigation

and processing of this matter sha|| be paid by the Petitioner.